Citation Nr: 1816047	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  09-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease with limitation of flexion.  

2.  Entitlement to an initial compensable rating for left knee degenerative joint disease with limitation of extension.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability.  

4.  Entitlement to an initial compensable rating for left knee meniscal disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a disability rating in excess of 10 percent for left knee degenerative joint disease.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Reno, Nevada.  The Board remanded the appeal in October 2012 for further development.

In a decision dated in November 2014, the Board denied entitlement to a rating in excess of 10 percent for left knee degenerative joint disease with limitation of motion.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court) which, in November 2015, on the basis of a Joint Motion for Remand (JMR), vacated the denial and remanded the matter to the Board for further action.  In the JMR, the parties (the Veteran and the VA Secretary) also determined that the ratings for other left knee disabilities, namely, left knee instability and a left knee meniscal tear, were also part of the appeal.

The Board remanded the appeal in March 2016.  Subsequently, in a May 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for limitation of extension of the left knee, and assigned a noncompensable rating; the rating decision specifically stated that this issue was part of the appeal, and the Board agrees that it is correctly included within the panoply of ratings for the left knee currently before the Board.  

In September 2016, the Board again remanded the appeal.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) with regard to the claims.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

In May 2011, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board, and a transcript of this hearing is of record.  In December 2015, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter and informing him that if he did not respond within 60 days, the Board would assume he did not want another hearing.  As the Veteran did not respond, subsequent appellate action has proceeded accordingly.


FINDINGS OF FACT

1.  For the entire period of the appeal, the Veteran's left knee degenerative joint disease with limitation of flexion was not manifested by flexion limited to 30 degrees or less. 

2.  For the entire period of the appeal, the Veteran's left knee degenerative joint disease with limitation of extension was not manifested by extension limited to 10 degrees.  

3.  For the entire period of the appeal, the service-connected left knee instability was manifested by mild or slight recurrent patellar dislocation or subluxation without objective evidence of moderate or severe knee subluxation or instability. 

4.  For the entire period of the appeal, the Veteran's left knee disability of the semilunar cartilage was manifested by removal of the semilunar cartilage and symptoms of swelling, catching, stiffness, and instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the left knee degenerative joint disease with limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 5260 (2017).

2.  The criteria for a compensable rating for limitation of extension of the left knee are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2017).

3.  The criteria for the assignment of an increased disability rating in excess of 10 percent for the service-connected left knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2017).

4.  The criteria for an initial compensable rating for a left knee disability consisting of symptomatic removal of semilunar cartilage have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5259 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in July 2016.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 , and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

III.  Factual Background 

In addressing the appeals of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease with limitation of flexion; entitlement to an initial compensable rating for left knee degenerative joint disease with limitation of extension; entitlement to an initial rating in excess of 10 percent for left knee instability; and entitlement to an initial compensable rating for left knee meniscal disability, the Board presents the factual history in one discussion.

On a February 2002 Multicare Health System Provider Notes, the Veteran complained of knee pain.  The Veteran reported that his knee pain had gradually increased over the last two years.  The Veteran noted that there was mild swelling and redness after exercise and crepitus.  The examiner diagnosed left knee subluxation.  

On a January 2004 Group Health Cooperative treatment record, the Veteran complained of right knee pain for about three months.  The examiner diagnosed right knee pain.  X-ray images revealed mild degenerative changes in the right knee.  

On a March 2005 VA Joints Examination, the Veteran reported knee pain since 1982.  The Veteran indicated that his knees were stiff and were affected by the cold weather.  The Veteran denied the use of any assistive devices.  On physical examination, right knee flexion was to 135 degrees, left knee flexion was to 135 degrees, and extension was to zero degrees in both knees.  The examiner reported that there was no soft tissue swelling, point tenderness, or joint effusion.  The examiner noted some crepitus and indicated there was no instability.  X-ray images revealed  mild to moderate narrowing of the medial joint space compartment, bilaterally.  The examiner assessed early degenerative changes of the bilateral knees with minimal functional impairement.  

On a June 2006 VA MRI, the impression was nondisplaced medial meniscal tear midbody through posterior horn, chondromalacia of the medial facet femorotrochlear groove and diffuse severe degenerative articular thinning of the medial femorotibial compartment, abnormal low signal in the hyaline cartilage of the posterolateral tibial plateau, consistent with chondrocalcinosis, and moderate joint effusion and synovitis.  

On a November 2006 VA Primary Care Outpatient Note, the Veteran reported bilateral knee pain everyday with increased pain going up and down steps, and prolonged standing.  On physical examination, the left knee did not have any effusions, erythema, or tenderness.  The examiner noted good range of motion.  The examiner reported negative anterior and posterior drawer tests and a positive McMurray test.  

On a May 2007 VA examination, the Veteran reported that his bilateral chondromalacia patella condition existed since 1982.  The Veteran indicated that he experienced weakness, loss of strength, stiffness, limited range of motion, swelling, redness, giving way with use, lack of endurance, fatigability, and dislocation.  The Veteran noted that he experienced constant knee pain.  On physical examination, right knee range of motion was flexion to 140 degrees and extension to 0 degrees, left knee range of motion was flexion to 135 degrees and extension to 0 degrees.  The examiner noted that the right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that the left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability tests were within normal limited, bilaterally.  The medial and lateral collateral ligaments stability test were within normal limits, bilaterally.  The medial and lateral meniscus test were within normal limits, bilaterally.  X-rays revealed left knee degenerative arthritic changes.  

In an August 2007 letter, R.W. stated that the Veteran had severe left knee disease and that extending walking, standing, or climbing caused swelling of his knees. R.W. noted that the Veteran's condition was exacerbated by squatting, bending or work on his knees.  

On an April 2008 VA examination, the Veteran reported that he had left knee surgery in September 2007 and that it was now getting worse.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and dislocation.  The Veteran noted that he had constant, crushing, aching, sharp, and cramping left knee pain.  The Veteran denied the use of any assistive devices.  

On physical examination, right knee range of motion was flexion to 123 degrees, with pain occurring at 120 degrees, and extension to 0 degrees, left knee range of motion was flexion to 100 degrees, with pain occurring at 100 degrees and extension to 0 degrees.  The examiner noted that the right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that the left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability tests were within normal limited, bilaterally.  The medial and lateral collateral ligaments stability tests were within normal limits, bilaterally.  The medial and lateral meniscus tests were within normal limits, bilaterally.  

On a December 2008 Olympic Radiology MRI, the impression was marked degenerative disease of the medial compartment in the post partial medial meniscectomy, no definite recurrent meniscal tear was evident, and extensive signal abnormality in the expected location of the anterior cruciate ligament and chronic full thickness disruption was presumed.  

In a December 2008 letter, R.W. stated that the Veteran had moderately severe degenerative joint disease of both knees.  

On a December 2008 VA examination, the Veteran reported bilateral knee weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  The Veteran reported constant bilateral knee pain.  The examiner reported that there was no bilateral edema, weakness, tenderness, redness, heat, or subluxation.  

On physical examination, right knee range of motion was flexion to 108 degrees, with pain occurring at 90 degrees, and extension to 0 degrees, left knee range of motion was flexion to 106 degrees, with pain occurring at 90 degrees and extension to 0 degrees.  The examiner noted that the right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that the left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability tests were within normal limited, bilaterally.  The medial and lateral collateral ligaments stability tests were within normal limits, bilaterally.  The medial and lateral meniscus tests were within normal limits, bilaterally.  

On an April 2009 VA Form 9, the Veteran reported that his left knee was unstable because it was popping out of the joint once or more per day.  

On a September 2009 VA examination, the Veteran reported bilateral knee weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  The Veteran reported constant bilateral knee pain.  The examiner noted bilateral knee tenderness and guarding of movement.  The examiner reported that there was no bilateral edema, weakness, tenderness, redness, heat, or subluxation.  

On physical examination, right knee range of motion was flexion to 90 degrees, with pain occurring at 90 degrees, and extension to 0 degrees, left knee range of motion was flexion to 80 degrees, with pain occurring at 80 degrees and extension to 0 degrees.  The examiner noted that the right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that the left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability tests were within normal limited, bilaterally.  The medial and lateral collateral ligaments stability tests were abnormal with moderate instability in the left knee.  The medial and lateral collateral ligaments stability tests were within normal limits in the right knee.  The medial and lateral meniscus tests were within normal limits, bilaterally.  
On a January 2011 VA Joints examination, the Veteran reported bilateral knee pain.  The Veteran indicated the frequent use of braces as assistive devices for his knees.  On physical examination, right knee range of motion was flexion to 100 degrees, and extension to 0 degrees, left knee range of motion was flexion to 110 degrees, and extension to 0 degrees.  The examiner denied any evidence of ankylosis.  

At a May 2011 Board travel hearing, the Veteran reported that his left knee popped out of its joint.  

On an October 2012 VA Orthopedic Surgery Consultation, the Veteran reported wearing knee unloader type braces, bilaterally.  The examiner noted that the Veteran had full range of motion without effusion.  

On a December 2012 VA Knee and Lower Leg Conditions examination, the Veteran reported knee pain since service.  The Veteran indicated that he developed left knee instability in the last three years.  The Veteran denied any flare-ups.  

On physical examination, right knee range of motion was flexion to 115 degrees, with pain occurring at 100 degrees, and extension to 10 degrees, with pain occurring at 10 degrees, left knee range of motion was flexion to 115 degrees, with pain occurring at 85 degrees and extension to 5 degrees, with pain occurring at 5 degrees.  

The examiner noted that the right knee joint function was additionally limited by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing after repetitive use.  The examiner noted that the left knee joint function was additionally limited by pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing after repetitive use.  The examiner noted bilateral tenderness on palpitation.  Muscle strength was 5/5, bilaterally.  The anterior instability test was abnormal, 1+ in the right knee and posterior cruciate ligaments stability tests were within normal limited in the right knee.  The medial and lateral collateral ligaments stability tests were normal in the right knee.  The anterior instability test was abnormal, 2+ in the left knee and posterior instability tests were within normal limited in the left knee.  The medial and lateral collateral ligaments stability tests were abnormal, 1+ in the left knee.  The examiner noted that there was no evidence of patellar subluxation/ dislocation, bilaterally.  The examiner noted that the Veteran had a bilateral meniscal tear with frequent episodes of joint pain, bilaterally.  The examiner indicated that the Veteran had a bilateral meniscectomy in 2007.  The examiner noted mild to moderate anterior cruciate ligament instability.  The examiner reported that the Veteran used a brace and a walker constantly as assistive devices.   

On a March 2013 Medical Imaging Report, the impression was advanced bilateral tri-compartment arthrosis, most pronounced in the medial compartments, bilaterally.  

On a February 2014 VA Knee and Lower Leg Conditions examination, the Veteran reported continuous problems with his right knee and that he now had symptoms of instability, popping sensation, loss of balance, and pain behind the knee.  The Veteran reported that he experienced flare-ups and that he could not walk further than a few steps and that he was unable to stand for longer than a few minutes.  

On physical examination, right knee range of motion was flexion to 115 degrees, with pain occurring at 115 degrees, and extension to 5 degrees, with pain occurring at 5 degrees, left knee range of motion was flexion to 115 degrees, with pain occurring at 155 degrees and extension to 5 degrees, with pain occurring at 5 degrees.  

The examiner noted that the bilateral knee joint function was additionally limited by less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing after repetitive use.  The examiner noted that there was no bilateral tenderness on palpitation.  Muscle strength was 5/5, bilaterally.  The anterior instability test was normal in the right knee and posterior cruciate ligaments stability tests were within normal limited in the right knee.  The medial and lateral collateral ligaments stability test were abnormal, 1+ in the right knee.  The anterior instability test was normal in the left knee and posterior instability tests were within normal limited in the left knee.  The medial and lateral collateral ligaments stability test were abnormal, 1+ in the left knee.  The examiner noted that there was no evidence of patellar subluxation/ dislocation, bilaterally.  The examiner noted that the Veteran had a bilateral meniscal tear with frequent episodes of joint pain, bilaterally.  The examiner indicated that the Veteran had a bilateral meniscectomy in 2007.  The examiner noted mild to moderate anterior cruciate ligament instability.  The examiner reported that the Veteran used a brace and a walker constantly as assistive devices.   

On a July 2014 treatment note, the Veteran reported bilateral knee pain and that his knees buckle and give out every 3-5 months.  The examiner noted painful medial joint line tenderness, bilaterally.  The examiner noted a large, palpable effusion on the bilateral knees and crepitus of the bilateral knees.  On physical examination, the right knee range of motion was 10- 115 degrees and the left knee range of motion was 5-115 degrees.  

On an April 2016 VA Knees and Lower Legs examination, the Veteran reported that he experienced progressive deterioration with instability and giving way with popping sound of the left knee since his last VA examination.  The Veteran denied any flare-ups.  

On physical examination, left knee range of motion was flexion 5 to 95 degrees and extension 95 to 5 degrees.  The examiner noted that there was pain with weight bearing and objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue described as moderate periarticular palpatory tenderness.  The examiner indicated objective evidence of crepitus.  The examiner noted that the left knee joint function was additionally limited by pain, weakness, and lack of endurance after repetitive use.  

The examiner noted that there was atrophy of disuse, disturbance of locomotion, and interference with standing of the left knee.  Muscle strength was 4/5.  The examiner noted muscle atrophy in the left lower extremity, 16 cm above the knee.  The examiner indicated no evidence of ankylosis.  The examiner noted moderate recurrent subluxation, lateral instability, and effusion.  The anterior instability test was abnormal, 1+ in the left knee and posterior cruciate ligaments stability tests were within normal limited in the left knee.  The medial stability test were abnormal, 1+ in the left knee.  The lateral collateral ligaments stability test were normal in the left knee.  The examiner noted that there was no evidence of patellar subluxation/ dislocation, bilaterally.  The examiner noted that the Veteran had a bilateral meniscal tear with frequent episodes of joint pain, bilaterally.  The examiner indicated that the Veteran had a bilateral meniscectomy in 2007.  The Veteran reported the regular use a brace and crutches and the occasional use of a wheelchair as assistive devices.   

On a December 2016 VA Knee and Lower Legs examination, the Veteran reported progressive deterioration with instability and giving way with popping sound, bilaterally since his last examination.  The Veteran indicated that he experienced flare-ups which impacted his ability to get out of bed, walk, bend, toileting, bathing, sleeping, driving and dating.  

On physical examination, right knee range of motion was flexion 0 to 102 degrees and extension 102 to 90 degrees and left knee range of motion was flexion 0 to 90 degrees and extension 90 to 0 degrees.  The examiner indicated that there was additional functional loss or range of motion after repetitive test, specifically there was left knee pain, fatigue, weakness, lack of endurance, and incoordination and range of motion was flexion 83 to 0 degrees, and extension 83 to 0 degrees.  

The examiner indicated there was no objective evidence of crepitus in the left knee.  Muscle strength was 5/5, bilaterally.  The examiner noted muscle atrophy in the left lower extremity, 16 cm above the knee.  The examiner indicated no evidence of ankylosis.  The examiner noted no history of recurrent subluxation, lateral instability, or effusion.  The anterior instability test was abnormal, 1+ in the left knee and posterior cruciate ligaments stability tests were abnormal, 1+ in the left knee.  The medial stability tests were abnormal, 1+ in the left knee.  The lateral collateral ligaments stability test was not reported in the left knee.  The examiner noted that there was no evidence of patellar subluxation/ dislocation, bilaterally.  The examiner noted that the Veteran had a bilateral meniscal tear with frequent episodes of joint pain, bilaterally.  The examiner indicated that the Veteran had a bilateral meniscectomy in 2007.  

The examiner noted that the Veteran walked with arm braced canes and an unloader knee brace with constant use as assistive devices.  The examiner reported that the Veteran's meniscus disability should be more appropriately characterized as a removal of the semilunar cartilage because of symptoms associated with the condition such as swelling, catching, stiffness, and instability.  The examiner noted that the Veteran claimed constant knee pain so that there was pain throughout the entire arc of movement, whether active or passive motion was performed by the Veteran.  The examiner noted pain with passive motion and pain with non-weight bearing.  

IV.  Analysis 

The Veteran has a 10 percent rating for left knee degenerative joint disease with limitation of flexion of the knee under Diagnostic Code 5003-5260, a non-compensable rating for left knee degenerative joint disease with limitation of extension of the knee under Diagnostic Code 5003-5261, a 10 percent rating for left knee instability under Diagnostic Code 5257, and a non-compensable rating for left knee meniscal disability under Diagnostic Code 5259. 





A.  Left Knee Degenerative Joint Disease with Limitation of Flexion

As noted above, the Veteran's left knee degenerative joint disease with limitation of flexion is currently rated at 10 percent disabling for the entire period on appeal under Diagnostic Codes 5003-5260.  

Under Diagnostic Code 5003 and 5010, a 10 percent evaluation is the highest possible evaluation for the Veteran's left knee disability, as the left knee joint is a single major joint; moreover, as will be noted below, there is no evidence of any incapacitating episodes as a result of the Veteran's left knee disability.  

Consequently, Diagnostic Code 5003 and 5010 cannot be used to provide the Veteran a higher evaluation than already assigned in this case and the Board will no longer discuss it in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

In addition to Diagnostic Codes 5003 and 5010, the Board is directed to evaluate the Veteran's left knee disabilities under other potentially applicable Diagnostic Codes.  

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  The weight of the evidence shows that the Veteran has demonstrated flexion of the left knee beyond 30 degrees on every occasion range of motion has been tested during the course of his appeal and the range of motion testing considered functional loss due to pain.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

As noted above, the Veteran is in receipt of a separate noncompensable disability rating for left knee degenerative joint disease with limitation of extension under Diagnostic Codes 5003-5261.  The Board will address this separately below. 
The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The Board finds that the Veteran's current 10 percent disability rating for the left knee disability takes into consideration and incorporates the functional loss and impairment due to pain and flare-ups.  The left knee disability has not been shown to produce additional impairment of flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  See DeLuca; supra.  As noted, the Veteran does not have limitation of flexion of the knee limited to less than 45 degrees when considering pain and functional loss.  The current functional impairment of the left knee and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Code 5260. 

The Veteran is already receiving the minimum compensable rating for pain, and as such, 38 C.F.R. § 4.59 is not applicable. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  There is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  The Board will discuss a separate compensable rating under either Diagnostic Code 5259 below.  

In light of the Veteran's painful motion and X-ray evidence of arthritis, the Veteran's currently assigned 10 percent evaluation is appropriately assigned under Diagnostic Codes 5003-5260.  See 38 C.F.R. § 4.71a

Accordingly, the Veteran's claim for increased evaluation of his left knee degenerative joint disease with limitation of flexion must be denied at this time based on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5263. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Initial Compensable Rating for Left Knee Degenerative Joint Disease with Limitation of Extension

The Veteran's left knee left knee degenerative joint disease with limitation of extension is evaluated as noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5261.  In this instance, the Veteran is rated under Diagnostic Code 5003 for arthritis and limitation of leg extension under Diagnostic Code 5261.  In its May 2016 rating decision, the RO granted a separate, noncompensable rating for limitation of extension based on noncompensable limitation of extension under DC 5261.  

DC 5003 applies to arthritis, for which DJD is a synonym, and provides that degenerative or traumatic arthritis substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion. 

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Based upon a review of the evidence the Board finds that a compensable rating is not warranted for left knee arthritis with limited extension.  The preponderance of the evidence does not reflect that a 10 percent rating is warranted for the left knee degenerative join disease with limitation of extension at any time during the pendency of this appeal.  The evidence indicates that his motion on extension was not limited or limited at most to 5 degrees.  None of the evidence including the treatment records suggest that the Veteran's left knee extension was limited to 10 degrees which would warrant the next highest rating of 10 percent disabling.  
In addition, no other separate rating is warranted, given that the above evidence shows that there has been no ankylosis (DC 5256), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263).

As the preponderance of the evidence is against any higher or additional separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  Accordingly, an initial compensable rating for left knee degenerative joint disease with limitation of extension is denied.  

C.  Initial Rating in Excess of 10 Percent for Left Knee Instability  

The RO has rated the Veteran's left knee instability at 10 percent based on slight recurrent lateral instability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  To be granted an increased rating for this disability under Diagnostic Code 5257, the evidence must establish that the Veteran's left knee instability produces moderate or worse lateral instability or recurrent subluxation.

Diagnostic Code 5257 provides that a 10 percent rating is assigned for slight lateral instability or recurrent subluxation of the knee.  A 20 percent rating is assigned for moderate lateral instability or recurrent subluxation of the knee.  A 30 percent rating is assigned for severe lateral instability or recurrent subluxation of the knee.  38 C.F.R. § 4.71, Diagnostic Code 5257.

In applying the law to the existing facts, the Board finds that the evidence is against the assignment of a rating in excess of 10 percent for the service-connected left knee disability under Diagnostic Code 5257.  The weight of the competent and credible evidence does not establish moderate impairment, moderate subluxation, or moderate instability of the left knee.  The medical evidence for this time period shows that the service-connected left knee disability more closely approximates mild instability.  As noted, throughout the period on appeal, the anterior instability and medial-lateral instability of the left knee were assessed as being 1+ (0 to 5 millimeters) which is representative of the slightest instability beyond normal.  Also, posterior instability were assessed as being 1+ (0 to 5 millimeters) which is representative of the slightest instability beyond normal, and the Veteran had normal muscle strength testing.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257 for the left knee. 

In as much as the record includes no evidence of more than slight instability or recurrent subluxation of the Veteran's left knee, the Board concludes that the criteria for a rating in excess of 10 percent for such instability under Diagnostic Code 5257 are not met.  The Board finds that the preponderance of the evidence is against that assignment of a rating in excess of 10 percent for left knee disability causing instability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

D.  Initial Compensable Rating for Left Knee Meniscal Disability

Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  

In this regard, the Veteran had bilateral meniscectomy in 2007.  Moreover, throughout the entire appellate period the Veteran continued to have symptoms associated with this condition, including swelling, catching, stiffness, and instability.  

However, the Board finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  The symptomatic residuals associated with the Veteran's left knee meniscectomy, specifically the swelling, catching, and stiffness reported in the December 2016 VA examination report, are contemplated by the disability ratings the Veteran already has in place under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 and 5261.  Therefore, the Board finds that the swelling, catching, and stiffness cannot act as the basis for a separate compensable rating under Diagnostic Code 5259.  As to the instability, the Board finds that this adverse symptomatology is contemplated under the Veteran's separate 10 percent rating for instability under Diagnostic Code 5257.  Therefore, the Board finds that the instability cannot act as the basis for a separate compensable rating under Diagnostic Code 5259. 

The award of a separate compensable rating under Diagnostic Code 5259 based on this same adverse symptomatology would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Finally, the December 2016 VA examination report notes that the left knee surgical scars are not painful or unstable and the total area was not greater than 39 square centimeters.  Additionally, the Veteran has not contended that the scars associated with the service-connected left knee disability are painful or unstable.  The Board finds that the weight of the evidence is against a finding that the scars are painful, unstable, deep, or greater than 39 square centimeters; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for a left knee scar.  38 C.F.R. § 4.118 (2017).

In short, assigning a compensable disability rating under Diagnostic Code 5259 for the Veteran's left knee symptoms would be in violation of 38 C.F.R. § 4.14, because those symptoms are all fully accounted for by the ratings already assigned under Diagnostic Codes 5260, 5261, and 5257.


ORDER

Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease with limitation of flexion is denied.  

Entitlement to an initial compensable rating for left knee degenerative joint disease with limitation of extension is denied.  

Entitlement to an initial rating in excess of 10 percent for left knee instability is denied.  

Entitlement to an initial compensable rating for left knee meniscal disability is denied.   



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


